
  Andorra 1993
  
  

  

  


Preamble


The Andorran People, with full liberty and independence, and in the exercise of their own sovereignty,


Conscious of the need to conform the institutional structure of Andorra to the new circumstances brought about by the evolution of the geographical, historical and sociocultural environment in which it is situated, as well as of the need to regulate the relations which the institutions dating back to the Pareatges. shall have within this new legal framework,


Resolved of the need to be endowed with all the mechanisms leading to juridical security in the exercise of the fundamental rights of the individual, which, although always present and respected in the nature of Andorran society, have not received the protection of any kind of general laws,


Eager to use every endeavour to promote values such as liberty, justice, democracy and social progress, and to keep and strengthen the harmonious relations of Andorra with the rest of the world, and especially with the neighbouring countries, on the basis of mutual respect, co-existence and peace,


Willing to bring their collaboration and effort to all the common causes of mankind, and especially to those of preserving the integrity of the Earth and guaranteeing an environment fit for life for the coming generations,


Desiring that the motto "virtus, unita, fortior", which has presided over the peaceful journey of Andorra over its more than seven hundred years of history, may continue to be a completely valid principle and may always guide the conduct of Andorrans,


Approve the present Constitution, in the exercise of their sovereignty.



TITLE I. SOVEREIGNTY OF ANDORRA



Article 1




1. Andorra is a Democratic and Social independent State abiding by the Rule of Law. Its official name is Principat d'Andorra..




2. The Constitution proclaims that the action of the Andorran State is inspired by the principles of respect and promotion of liberty, equality, justice, tolerance, defence of human rights and dignity of the person.




3. Sovereignty is vested in the Andorran People, who exercise it through the different means of participation and by way of the institutions established in this Constitution.




4. The political system of Andorra is a parliamentary Coprincipality .




5. Andorra is composed of the Parishes of Canillo, Encamp, Ordino, La Massana, Andorra la Vella, Sant Julia de Loria and Escaldes-Engordany.



Article 2




1. Catalan is the official language of the State.




2. The national anthem, the State flag and the coat of arms of Andorra are the traditional ones.




3. Andorra la Vella is the capital of the State.



Article 3




1. The present Constitution, which is the highest rule of the legal system, binds all the public institutions as well as the individuals.




2. The Constitution recognizes the principles of equality, hierarchy, publicity of the judicial rules, non-retroactivity of the rules restricting individual rights or those that are unfavourable in their effect or sanction, juridical security, accountability of public institutions and prohibition of any kind of arbitrariness.




3. The universally recognized principles of international public law are incorporated into the legal system of Andorra.




4. The treaties and international agreements take effect in the legal system from the moment of their publication in the Official Gazette of the Principality of Andorra and cannot be amended or repealed by law.



TITLE II. RIGHTS AND FREEDOMS



Chapter I. General principles



Article 4


The Constitution recognises human dignity to be inalienable and therefore guarantees the inviolable and imprescriptible rights of the individual, which constitute the foundation of political order, social peace and justice.



Article 5


The Universal Declaration of Human Rights is binding in Andorra.



Article 6




1. All persons are equal before the law. No one may be discriminated against on grounds of birth, race, sex, origin, religion, opinions or any other personal or social condition.




2. Public authorities shall create the conditions such that the equality and the liberty of the individuals may be real and effective.



Chapter II. Andorran nationality



Article 7




1. The status of Andorran national, as well as its legal effects, is acquired, kept and lost in accordance with the regulations of a Qualified Law.




2. The acquisition or retention of a nationality other than Andorran shall entail the loss of the latter, subject to the terms and periods established by law.



Chapter III. The fundamental rights of the person and public freedoms



Article 8




1. The Constitution recognises the right to life and fully protects it in its different phases.




2. All persons have the right to physical and moral integrity. No one shall be subjected to torture or to cruel, inhuman or degrading treatment or punishment.




3. The death penalty is prohibited.



Article 9




1. All persons have the right to liberty and security and shall only be deprived of them on such grounds and in accordance with such procedures as are established in the Constitution and the laws.




2. Executive detention shall take no longer than the time needed to carry out the enquiries in relation to the clarification of the case, and in all cases the detained shall be brought before the judge within 48 hours.




3. The law shall establish a procedure so that the detained may request the court to decide about the lawfulness of the detention. Likewise the law shall establish the procedure to restore the impaired fundamental rights of any person under detention.




4. No one shall be held criminally or administratively liable on account of any acts or omissions which were lawful at the time when they were committed.



Article 10




1. All persons shall have the right to jurisdiction and to have a ruling founded in the law, and to a due trial before an impartial tribunal established by law.




2. All persons shall have the right to counsel and the technical assistance of a competent lawyer, to trial within a reasonable time, to the presumption of innocence, to be informed of the charges against them, not to declare themselves guilty, not to testify against themselves and to appeal in criminal causes.




3. In order to guarantee the principle of equality, the law shall regulate the cases when justice shall be free of cost.



Article 11




1. The Constitution guarantees the freedom of ideas, religion and cult, and no one is bound to state or disclose his or her ideology, religion or beliefs.




2. Freedom to manifest one's religion or beliefs shall be subject only to such limitations as are prescribed by law and are necessary in the interests of public safety, order, health or morals, or for the protection of the fundamental rights and freedoms of others.




3. The Constitution guarantees the Roman Catholic Church free and public exercise of its activities and the preservation of the relations of special co-operation with the State in accordance with the Andorran tradition.


The Constitution recognises the full legal capacity of the bodies of the Roman Catholic Church which have legal status in accordance with their own rules.



Article 12


Freedoms of expression, of communication and of information are guaranteed. The law shall regulate the right of reply, the right of correction and professional secrecy. Preliminary censorship or any other means of ideological control on the part of the public authorities shall be prohibited.



Article 13




1. The civil status of persons and forms of marriage shall be regulated by law. The civil effects of Canon Law marriage shall be recognised.




2. The public authorities shall promote a policy of protection of the family, which is the basic foundation of society.




3. Both spouses have the same rights and duties. All children are equal before the law, regardless of their parentage.



Article 14


The right to privacy, honour and reputation shall be guaranteed. All shall be protected by law against unlawful interference in their family and private life.



Article 15


Inviolability of the dwelling shall be guaranteed. No one shall enter a dwelling or any other premises against the will of the owner or without a warrant, except in case of flagrant delicto. The privacy of communication shall also be guaranteed, except upon a reasoned court order.



Article 16


The right to meet and assemble for any lawful purpose shall be respected. The exercise of the right of assembly requires that the authorities be notified in advance, and shall not prevent the free movement of goods and people.



Article 17


The right to associate for a lawful purpose shall be recognised. A law shall establish a Registry of the associations which may be constituted.



Article 18


The right to form and maintain managerial, professional and trade-union associations shall be recognised. Without prejudice to their links with international institutions, these organizations shall operate within the limits of Andorra, shall have their own autonomy without any organic dependence on foreign bodies and shall function democratically.



Article 19


Workers and employers have the right to defend their own economic and social interests. A Law shall regulate the conditions to exercise this right in order to guarantee the functioning of the services essential to the community.



Article 20




1. All persons have the right to education, which shall be oriented towards the dignity and full development of the human personality, thus strengthening the respect for freedom and the fundamental rights.




2. Freedom of teaching and of establishing teaching centres shall be recognised.




3. Parents have the right to decide the type of education for their children. They also have the right to moral or religious instruction for their children in accordance with their own convictions.



Article 21




1. Everyone has the right to move freely throughout the national territory and to enter and leave the country in accordance with the laws.




2. Andorran nationals and lawful resident aliens have the right freely to choose their residence in Andorra.



Article 22


The non-renewal of the residence permit or the expulsion of a lawful resident shall only be decided pursuant to the causes and terms determined by law, after a non-appealable court decision, if the interested person exercises his or her right to jurisdiction.



Article 23


Everyone with a direct interest has the right to petition the public authorities in the form and with the effects provided by law.



Chapter IV. Political rights of Andorran nationals



Article 24


All Andorrans of age, in full use of their rights, enjoy the right of suffrage.



Article 25


All Andorran nationals have the right of accession to public service and office under the same conditions and in accordance with the requirements determined by law. The exercise of institutional posts is reserved to Andorrans, with the exceptions that may be provided for in this Constitution or in international treaties.



Article 26


Andorrans have the right freely to create political parties. Their functioning and organization must be democratic and their activities lawful. The suspension of their activities and their dissolution is the responsibility of the judicial organs.



Chapter V. Rights, and economic, social and cultural principles.



Article 27




1. Private property and the rights of inheritance are recognised without other limits than those derived from the social function of property.




2. No one shall be deprived of his or her goods or rights, unless upon justified consideration of the public interest, with just compensation by or pursuant to a law.



Article 28


The right of enterprise shall be recognised within the framework of the market economy and in accordance with the law.



Article 29


All persons have the right to work, to their promotion through work, and to just income which shall guarantee a living befitting human dignity for themselves and their families, as well as to the reasonable limitation of the working day, weekly rest and paid vacation.



Article 30


The right to health protection and to receive services to look after personal needs shall be respected. With that intent the State shall guarantee a system of Social Security.



Article 31


The State has the task of ensuring the rational use of the soil and of all the natural resources, so as to guarantee a befitting quality of life for all and, for the sake of the coming generations, to restore and maintain a reasonable ecological balance in the atmosphere, water and land, as well as to protect the autochthonous flora and fauna.



Article 32


The State may intervene in the ordering of the economic, commercial, labour and financial system to make possible, within the frame of a market economy system, the balanced development of the society and general welfare.



Article 33


The public authorities shall promote the necessary conditions to implement the right for everyone to enjoy decent housing.



Article 34


The State shall guarantee the conservation, promotion and diffusion of the historical, cultural and artistic heritage of Andorra.



Article 35


The rights of consumers and users shall be guaranteed by law and protected by the public authorities.



Article 36


The State may create media of social communication. In accordance with the principles of participation and pluralism, a law will regulate their organization and control by the General Council.



Chapter VI. Duties of Andorran nationals and of aliens



Article 37


All individuals and juridical persons shall contribute to the public expenditure depending on their economic capacity, by means of a just taxing system, pursuant to a law and founded upon the principles of generality and equitative distribution of tax burdens.



Article 38


The State may create by law types of community service to pursue tasks of general interest.



Chapter VII. Guarantees of rights and freedoms



Article 39




1. The rights and freedoms recognised in chapters III and IV of this TITLE bind immediately all public authorities as directly enforceable law. Their contents cannot be limited by law and are protected by the Courts.




2. Aliens legally resident in Andorra can freely exercise the rights and freedoms of chapter II of this TITLE.




3. The rights of chapter V form the basis of the legislation and the actions of the public authorities, but they may only be invoked within the conditions determined by the laws.



Article 40


The exercise of the rights recognised in this TITLE may only be regulated by law. The rights of chapters III and IV shall be regulated by means of qualified laws.



Article 41




1. The rights and freedoms recognised in chapters 111 and IV are protected by regular courts through urgent and preferent proceedings regulated by law, which in any case shall be transacted in two instances.




2. A law shall create an exceptional Procedure of Appeal before the Tribunal Constitucional against the acts of the public authorities which may violate the essential contents of the rights mentioned in the paragraph above, with the exception of the case provided for in article 22.



Article 42




1. A Qualified Law shall regulate the states of alarm and emergency. The former may be declared by the Govern in case of natural catastrophes, for a term of fifteen days, notifying the General Council. The latter shall also be declared by the Govern for a term of thirty days in the case of interruption of the normal functioning of democratic life and this shall require the previous authorisation of the General Council. Any extension of these states requires the necessary approval of the General Council.




2. Under the state of alarm the exercise of the rights recognised in articles 21 and 27 may be limited. Under the state of emergency the rights covered by articles 9.2, 12, 15, 16, 19 and 21 may be suspended. The application of this suspension to the rights covered in articles 9.2 and 15 must apply under the control of the judiciary notwithstanding the procedure of protection established in article 9.3.



TITLE III. THE COPRINCES



Article 43




1. In accordance with the institutional tradition of Andorra, the Coprinces are, jointly and indivisibly, the Cap de l'Estat, and they assume its highest representation.




2. The Coprinces, an institution which dates from the Pareatges and their historical evolution, are in their personal and exclusive right, the Bishop of Urgell and the President of the French Republic. Their powers are equal and derive from the present Constitution. Each of them swears or affirms to exercise their functions in accordance with the present Constitution.



Article 44




1. The Coprinces are the symbol and guarantee of the permanence and continuity of Andorra as well as of its independence and the maintenance of the spirit of parity in the traditional balanced relation with the neighbouring States. They proclaim the consent of the Andorran State to honour its international obligations in accordance with the Constitution.




2. The Coprinces arbitrate and moderate the functioning of the public authorities and of the institutions, and are regularly informed of the affairs of the State by their own initiative, or that of the Syndic General or the Head of Government.




3. Except for the cases provided for in this Constitution, the Coprinces are immune from suit. The acts of the Coprinces are under the responsibility of those who countersign them.



Article 45




1. The Coprinces, with the countersignature of the Head of Government, or when appropriate, of the Syndic General, as politically responsible:







a.
Call for general elections in accordance with the Constitution.






b.
Call for a referendum in accordance with articles 76 and 106 of the Constitution.






c.
Appoint the Head of Government following the procedure provided for in the Constitution.






d.
Sign the decree of dissolution of the General Council following the procedure of article 71 of the Constitution.






e.
Accredit diplomatic representatives of Andorra to foreign States. Foreign envoys present credentials to each of the two.






f.
Appoint the holders of office of the other institutions of the State in accordance with the Constitution and the laws.






g.
Sanction and enact the laws in accordance with article 63 of this Constitution.






h.
Express the consent of the State to honour its international treaties under the provisions of chapter III of TITLE IV of the Constitution.






i.
Perform such other functions as may specifically be conferred to them by the Constitution.






2. The dispositions provided for in letters g) and h) of this article shall be simultaneously brought to the attention of each Coprince, who shall sanction and enact them or express the consent of the State, as may fit the case, and the Coprinces shall ordain their publication within the period between the eighth and the fifteenth days thereafter.


In that period the Coprinces, individually or jointly, may send a reasoned message to the Tribunal Constitucional, so that this institution may render judgment on their constitutionality. If the resolution is positive the act may be sanctioned with the signature of at least one of the Coprinces.




3. When there may be circumstances impairing one of the Coprinces from formalising the acts listed in part 1 of this article within the periods constitutionally provided for, his representative shall make it known to the Syndic General, or when appropriate, to the Head of Government. In that case, the acts, norms or decisions in question shall take effect once the aforementioned days have elapsed with the signature of the other Coprince and the countersignature of the Head of Government, or, when appropriate, the Syndic General.



Article 46




1. The Coprinces may perform the following acts of their free will:







a.
The combined exercise of the prerogative of grace.






b.
The creation and structuring of the services considered to be necessary for the performing of their institutional functions, the appointment of the holders of these services and their accreditation to all effects.






c.
The appointment of the members of the High Court of Justice, in accordance with article 89.2 of the Constitution.






d.
The appointment of the members of the Tribunal Constitucional, in accordance with article 96.1 of the Constitution.






e.
The requirement of a preliminary judgment of unconstitutionality of the laws.






f.
The requirement of a judgment about the unconstitutionality of international treaties, prior to their ratification.






g.
The lodging of conflict before the Tribunal Constitucional in relation to their constitutional functions, under the provisions of articles 98 and 103 of the Constitution.






h.
The granting of the agreement for the adoption of the text of an international treaty, in accordance with the provisions of article 66, before its parliamentary approval.






2. The acts derived from articles 45 and 46 are exercised by the Coprinces personally, except for the faculties provided for in letters e), f), g), and h) of this article, which may be performed by delegation.



Article 47


The General Budget of the Principality shall assign an equal amount to each Coprince, for the functioning of their services, which amount they may freely dispose of.



Article 48


Each Coprince appoints a personal representative in Andorra.



Article 49


In case of vacancy of one of the Coprinces the present Constitution recognises the validity of the mechanisms of substitution provided for in their respective legal systems, so as not to interrupt the normal functioning of the Andorran institutions.



TITLE IV. THE GENERAL COUNCIL



Article 50


The General Council, which expresses the mixed and apportioned representation of the national population and of the seven Parishes, represents the Andorran people, exercises legislative powers, approves the budget of the State and prompts and controls the political action of the Govern.



Chapter I. Organization of the General Council



Article 51




1. The Councillors are elected by universal, free, equal and direct suffrage for a four-year term. Their mandate shall cease four years after their election or on the day that the General Council is dissolved.




2. Elections shall be held between the thirtieth and fortieth days following the dissolution of the General Council.




3. All Andorran nationals fully enjoying their political rights are entitled to vote and to be eligible for election.




4. A Qualified Law shall regulate the electoral system and shall envision the causes for ineligibility or incompatibility of Councillors.



Article 52


The General Council consists of a minimum of twenty-eight and a maximum of forty-two Councillors Generals, half of whom shall be elected in an equal number by each of the seven Parishes and the other half elected on the basis of a national single constituency.



Article 53




1. The members of the General Council have the same representativity, are equal in terms of rights and duties and are not subject to any form of imperative mandate. Their vote is personal and may not be delegated.




2. The Councillors may not be called to account for votes cast or any utterances made in the exercise of their functions.




3. Throughout their term the Councillors may not be arrested or detained, except in the cases of flagrant delicto. But for that case, their detention and prosecution shall be decided by the plenary session of the Criminal Law Court and the trial shall be held by the Tribunal Superior.



Article 54


The General Council draws up and modifies its own Rules of Procedure, with a majority vote of the Chamber, it fixes its budget and regulates the statute of the staff at its service.



Article 55




1. The Sindicatura is the ruling organ of the General Council.




2. The General Council assembles in its inaugurating session fifteen days after the proclamation of the electoral results. The Syndic General, the SubSyndic General and, should this be the case, the other members who may statutorily be part of the Sindicatura, shall be elected in that same session.




3. The Syndic General and the SubSyndic General may not exercise their office for more than two consecutive full terms.



Article 56




1. The General Council meets in traditional ordinary and extraordinary sessions, convened in the form prescribed in the Rules of Procedure. There shall be two ordinary periods of session throughout the year, as prescribed in the Rules of Procedure. The sessions of the Consell General are public, unless otherwise decided by the absolute majority of its members.




2. The General Council functions as a Plenum or in committees. The Rules of Procedure shall provide for the formation of legislative committees such that they represent the composition of the Chamber.




3. The General Council appoints a Permanent Commission to safeguard the powers of the Chamber while it is dissolved or in the period of recession. The Permanent Commission, under the presidency of the Syndic General, shall be formed in a way that will represent the apportioned composition of the Chamber.




4. The Councillors may form parliamentary groups. The Rules of Procedure shall provide for the rights and duties of the Councillors and of the parliamentary groups, as well as for the statute of those Councillors not attached to a group.



Article 57




1. The resolutions of the General Council shall only take effect when it meets with the minimum attendance of half of the Councillors.




2. The resolutions take effect when approved by the simple majority of the Councillors present, notwithstanding the special majorities prescribed in the Constitution.




3. The approval of the qualified laws prescribed by the Constitution requires the final favourable vote of the absolute majority of the members of the General Council, except for the qualified laws of elections and referendums, as well as for those of communal competence, and of transference to the Local Councils, the approval of which requires the final favourable vote of the absolute majority of Councillors elected in parish constituencies and the absolute majority of Councillors elected in the national constituency.



Chapter II. Legislative procedure



Article 58




1. The legislative initiative corresponds to the General Council and to the Govern.




2. Three Local Councils jointly or a tenth part of the electoral roll may put forward Private Members' Bills to the General Council.




3. Govern Bills and Private Members' Bills shall be examined by the Plenum of the Chamber and by the committees in the form prescribed by the Rules of Procedure.



Article 59


The General Council may delegate the exercise of the legislative function to the Govern, by means of a law. This function may not be sub-delegated. The law of delegation determines the matter delegated, the principles and directives under which the corresponding legislative decree of the Govern shall be issued, as well as the term of its exercise. The authorization will provide for the parliamentary forms of control of the delegated legislation.



Article 60




1. In cases of extreme urgency and need, the Govern may present the General Council with an articled text for approval as a law, in a vote on the whole text, within the period of forty-eight hours.




2. The matters reserved to a Qualified Law may not be subject to legislative delegation or to the procedure provided for in part 1 of this article.



Article 61




1. The initiative of the Bill of the General Budget corresponds exclusively to the Govern, which has to submit it for parliamentary approval at least two months prior to the expiration of the previous budget.




2. The Bill of the General Budget shall be given priority over other matters and it will be carried out in accordance with a specific procedure, as prescribed in the Rules of Procedure.




3. If the Bill of the General Budget has not yet been approved on the first day of the corresponding fiscal year, the Budget of the previous year shall automatically be extended until the new one may be approved.




4. The Bill of the General Budget may not impose taxes.




5. The Finance Committee of the General Council shall make an annual revision of the execution of the Budget.



Article 62




1. The Councillors and the parliamentary groups have the right to amend Govern and Private Members' Bills.




2. The Govern may request the General Council not to debate those amendments implying an increase of expenditure or a decrease of revenue in relation to the amounts provided for in the Law of the General Budget. The General Council, by an absolute majority vote of the Chamber, may challenge that request by means of a reasoned motion.



Article 63


Once a bill has been passed by the General Council, the Syndic General will present it to the Coprinces so that they may sanction it, enact it and order its publication in the Official Gazette of the Principality of Andorra.



Chapter III. International treaties



Article 64




1. The international treaties shall be approved by the General Council by absolute majority of the Chamber in the following cases:







a.
Treaties linking the State to an international organization.






b.
Treaties related to internal security and to defence.






c.
Treaties related to the territory of Andorra.






d.
Treaties affecting the fundamental rights regulated in TITLE II.






e.
Treaties implying the creation of new burdens for the Public Finances.






f.
Treaties creating or modifying dispositions of a legislative nature or requiring legislative measures for their implementation.






g.
Treaties dealing with diplomatic representation or consular functions, about judiciary or penitentiary cooperation.






2. The Govern shall inform the General Council and the Coprinces of the conclusion of the other international agreements.




3. The previous agreement of the absolute majority of the Chamber shall be required for the repeal of the international treaties affecting the matters enumerated in epigraph 1.



Article 65


For the purpose of furthering the interests of the Andorran people, of international progress and peace, legislative, judicial and executive functions may be relinquished only to international organizations and by means of a treaty which shall be passed by a majority of two-thirds of the members of the General Council.



Article 66




1. The Coprinces participate in the negotiation of the treaties affecting the relations with the neighbouring States when dealing with the matters enumerated in letters b) o and g) of article 64.1.




2. The Andorran delegation with the task of negotiating the treaties mentioned in the previous paragraph, shall be composed of the members appointed by the Govern and by a member appointed by each Coprince.




3. The adoption of the text of treaties shall require the agreement of the members appointed by the Govern and of the members appointed by the Coprinces.



Article 67


The Coprinces are informed of the other drafts of international treaties and agreements, and by request of the Govern, they may be associated to the negotiation before their parliamentary approval, if the national interest of Andorra so requires.



Chapter IV. Relations of the  General Council with the Government



Article 68




1. After each renewal of the General Council, its first session, which will be held in the next eight days following the inaugurating session, shall deal with the election of the Head of Government.




2. The candidates shall be put up for nomination by a fifth of the members of the General Council. Each Councillor may only endorse one candidacy.




3. The candidates shall present their programme and after a debate, the General Council shall elect the one that obtains the absolute majority of votes, in the first public ballot after a debate.




4. Should a second ballot be needed, only the two contenders with the best results in the first ballot may maintain their candidacy. The candidate with more votes shall be proclaimed Head of Government.




5. The Syndic General shall present the result of the ballot to the Coprinces so that the elected candidate may be appointed as the Head of Government, and the Syndic General shall countersign the appointment.




6. The same procedure shall be followed in the other cases of vacancy of the office of Head of Government.



Article 69




1. The Govern as a whole is politically answerable to the General Council.




2. A fifth of the members of the Councillors may sign a reasoned motion of censure in writing against the Head of Government.




3. After the debate held within the third and fifth days after the presentation of the motion, there shall be a public and oral vote, in accordance with the Rules of Procedure. The motion shall be carried only if it receives the votes of the absolute majority of the General Council.




4. If the motion of censure is approved, the Head of Government shall be dismissed. Immediately after, the Council shall proceed as provided for in the article above.




5. No motion of censure may be proposed within the six months following the most recent election of the Head of Government.




6. The signatories of a motion of censure may not propose a further one until a year has elapsed.



Article 70




1. The Head of Government may lodge a motion of confidence before the General Council about his programme, about a declaration of general policy or about a decision of special significance.




2. Confidence shall be considered as granted if it receives the simple majority of votes in a public, oral vote. If the Head of Government who does not attain this majority he or she shall tender his or her resignation.



Article 71




1. The Head of Government, after consulting the Govern, and under his or her own responsibility, may request the Coprinces to the dissolve the General Council prematurely. The decree of dissolution shall call new elections in accordance with article 51.2 of the Constitution.




2. No dissolution shall be carried out after the presentation of a motion of censure or under the state of emergency.




3. No dissolution shall be carried out before one year has elapsed after the most recent elections.



TITLE V. THE GOVERNMENT



Article 72




1. The Govern consists of the Head of Government and the Ministers, their number being determined by law.




2. Under the direction of its Head, the Govern conducts the national and international policy of Andorra. It conducts the State administration and is vested with statutory powers.




3. The Public Administration serves the general interest with objectivity and works in accordance with the principles of hierarchy, efficiency, transparency and full submission to the Constitution, the laws and the general principles of the legal system defined in TITLE I. All their acts and provisions are subject to jurisdictional control.



Article 73


The Head of Government is appointed by the Coprinces, after his or her election under the terms provided for in the Constitution.



Article 74


The Head of Government and the Ministers are subject to the same jurisdictional status as the Councillors Generals.



Article 75


The Head of Government or, when appropriate, the competent Minister, countersigns the acts of the Coprinces provided for in article 45.



Article 76


The Head of Government, with the approval of the majority of the General Council, may request the Coprinces to call a referendum about political matters.



Article 77


The Govern ceases with the dissolution of the legislature, with the resignation, death or permanent disability of the Head of Government, with the approval of a motion of censure or the lack of assent in a motion of confidence. In all such cases the Govern shall continue its functions until the time a new Govern is formed.



Article 78




1. The Head of Government may not hold office for more than two consecutive complete terms.




2. Membership of the Govern is incompatible with membership of the General Council, or with the exercise of any public office not derived from the said membership of the Govern.



TITLE VI. TERRITORIAL STRUCTURE



Article 79




1. The Local Councils, as organs of representation and administration of the Parishes, are public corporations with legal status and with local regulatory powers subject to law by means of ordinances, regulations and decrees. Within the area of their jurisdiction subject to the Constitution, the laws and tradition, the Local Councils function under the principle of self-government, recognised and guaranteed by the Constitution.




2. The Local Councils represent the interests of the Parishes, approve and carry out the communal budget, fix and develop their public policies within the bounds of their territory and manage and administer all parish property, whether in the communal, public, patrimonial or private domain.




3. Their ruling organs are elected democratically.



Article 80




1. Within the framework of their administrative and financial autonomy, the Local Councils have their powers delimited by a Qualified Law, at least in the following matters:







a.
Population census.






b.
Electoral roll. Participation in the management of the electoral procedure and administration under the terms provided for by the law.






c.
Popular consultations.






d.
Commerce, industry and professional activities.






e.
Delimitation of the communal territory.






f.
Property of their own, and of the communal public domain.






g.
Natural resources.






h.
Cadastral register.






i.
Local planning.






j.
Public thoroughfares.






k.
Culture, sports and social activities.






l.
Communal public services.






2. Within the framework of the State's power to impose taxes, the aforementioned Qualified Law determines the economic and fiscal faculties of the Local Councils needed for the exercise of their jurisdiction. These faculties shall deal at least, with the use and exploitation of natural resources, traditional tributes, and with the taxes for communal services, administrative licences, establishment of commercial, industrial and professional activities and real estate.




3. Matters under the jurisdiction of the State may be delegated to the Parishes by law.



Article 81


In order ensure the economic capacity of the Local Councils, a Qualified Law shall determine the transfer of funds from the General Budget to the Local Councils, and guarantee that one part of these funds be apportioned in equal quantities to each of the Parishes, and the other part to be shared proportionally on grounds of population, extension of their territory and other indicators.



Article 82




1. Conflicts arising from the interpretation or exercise of jurisdiction between the general organs of the State and the Local Councils shall be settled by the Tribunal Constitucional.




2. The acts of the Local Councils shall be directly enforced through the means established by law. Against such acts administrative and jurisdictional appeals may be lodged with the purpose of controlling their conformity with the legal system.



Article 83


The Local Councils have legislative initiative and are entitled to lodge appeals of unconstitutionality under the terms provided for in the Constitution.



Article 84


The laws shall take into account custom and usage in order to determine the jurisdiction of Districts and Neighborhoods, as well as their relationship with the Local Councils.



TITLE VII. JUSTICE



Article 85




1. In the name of the Andorran people, justice is solely administered by independent judges, with security of tenure, and while in the performance of their judicial functions, bound only to the Constitution and the laws.




2. The whole judicial power is vested in a uniform organization of Justice. Its structure, functioning and the legal status of its members shall be regulated by a Qualified Law. No special jurisdiction shall be established.



Article 86




1. The rules of jurisdiction and procedure applying to the Administration of Justice are reserved to the law.




2. In all cases, judgments shall be justified, founded in the legal system and publicly declared.




3. Criminal trials are public, notwithstanding the limitations provided for by the law. Its procedure is preferently oral. The judgment which ends the first instance shall be rendered by a judicial organ different from the one in charge of the proceedings, and this judgment may always be subject to appeal.




4. The jurisdictional defence of the general interest may be carried out by means of popular action in the cases regulated by the laws of procedure.



Article 87


The judicial power is held by the Magistrates, the Magistrates Court, the Criminal Law Court, and the High Court of Justice of Andorra, as well as by the respective presidents of those courts, in accordance with the laws.



Article 88


Judgments, once final, have the value of res judicata and may not be modified or quashed except in the cases provided for by the law or when, in exceptional cases, the Tribunal Constitucional, after the corresponding process of Constitutional appeal, decides that they were rendered in violation of certain fundamental rights.



Article 89




1. The High Court of Justice, as the organ of representation, direction and administration of the organization of Justice, watches over the independence and proper functioning of the Justice. All its members shall be Andorran nationals.




2. The High Court of Justice consists of five members appointed among Andorrans over twenty-five years of age, conversant with the Administration of Justice. One shall be appointed by each Coprince, one by the Syndic General, one by the Head of Government and one by Magistrates and Magistrates. They hold office for a six-year term and may not be elected twice consecutively. The High Court of Justice is presided over by the member appointed by the Syndic General.




3. The High Court of Justice appoints Magistrates and Magistrates, exercises disciplinary authority over them and promotes the conditions for the Administration of Justice to carry out its duties with the means available. In order to fulfil this aim it may render its opinion in relation to the drafting of bills affecting the Judiciary or to report on the situation of the latter.




4. The Qualified Law concerning the Judiciary shall regulate the functions and jurisdiction of this High Court.



Article 90




1. All Judges, whatever their rank, shall be appointed for a renewable six year term, by academically qualified lawyers and with technical capacity for the performance of the judicial office.




2. The Presidents of the Magistrates Court, the Criminal Law Court, and the Tribunal Superior de la Justícia are appointed by the High Court of Justice. The length of their term of office and the conditions for their eligibility shall be determined by the Qualified Law mentioned in article 89.4 of the Constitution.



Article 91




1. The office of Judge is not compatible with any other public post or with the exercise of commercial, industrial or professional activities. Remuneration of Judges is in the sole responsibility of the State Budget.




2. While Judges hold office they may not be reproved, displaced, suspended, or removed from their post, unless pursuant to a sanction imposed on grounds of disciplinary or criminal liability, by means of a procedure regulated by the Qualified Law and with the rights of hearing and defence fully guaranteed. The same law shall also regulate the cases of civil liability of Judges.



Article 92


In accordance with the laws and notwithstanding the personal liability of those who caused them, the State shall cover the damages for the problems caused by the miscarriage of justice or the abnormal functioning of the Administration of Justice.



Article 93




1. The Office of the Attorney General has the task of watching over the defence and enforcement of the legal system, and the independence of courts, as well as the task of promoting before them the enforcement of the law, in order to safeguard the rights of the citizens and the protection of the general interest.




2. The Office of the Attorney General is composed of members appointed by the High Court of Justice, upon the advice of the Govern, for renewable six-year terms, by persons qualifying to be appointed as Judge. Their legal status shall be regulated by law.




3. The Office of the Attorney General, presided over by the State Attorney Genereal, functions in accordance with the principles of legality, unity and internal hierarchy.



Article 94


The Judges and the Public Prosecution are in charge of police activities related to judicial matters as provided for by the law.



TITLE VIII. THE TRIBUNAL CONSTITUCIONAL



Article 95




1. The Tribunal Constitucional is the supreme interpreter of the Constitution, functions jurisdictionally, and its decisions bind public authorities and individuals alike.




2. The Tribunal Constitucional decides on its own rules of procedure and carries out its functions subject only to the Constitution and the corresponding Qualified Law regulating it.



Article 96




1. The Tribunal Constitucional is composed of four Constitutional magistrates, appointed among persons of known juridical or institutional experience, one by each of the Coprinces and two by the General Council. They may not hold office for more than two consecutive eight-year terms. The renewal of the Tribunal Constitucional will be partial. The system of incompatibility shall be regulated by the Qualified Law mentioned in the preceding article.




2. The Tribunal Constitucional is presided over by the Magistrate to whom the post corresponds, on the basis of a two-year rotation system.



Article 97




1. The Tribunal Constitucional takes its decisions by a majority vote. Its votes and its debates are secret. The chairman, always chosen by drawing lots, has the deciding vote in case of a tie.




2. The judgments which partially or wholly uphold the appeal have to determine the scope and extension of its consequences.



Article 98


The Tribunal Constitucional tries:







a.
Appeals of unconstitutionality against laws, executive regulations and the Rules of Procedure of the General Council.






b.
Requests of preliminary opinion of unconstitutionality about international laws and treaties.






c.
Processes of constitutional appeal.






d.
Conflicts of jurisdiction between constitutional organs. To this effect the Coprinces, the General Council, the Govern, the High Court of Justice and the Local Councils are considered as constitutional organs.





Article 99




1. Appeals of unconstitutionality against laws or statutory rules may be lodged by one fifth of the General Council, the Head of Government and three Local Councils. One fifth of the General Council may lodge an appeal of unconstitutionality against the Rules of Procedure of the Chamber. The appeal shall be lodged within the thirty days following the publication of the rule.




2. The lodging of the appeal does not suspend the enforcement of the rule under appeal. The Court shall pass judgment within the maximum period of two months.



Article 100




1. If, in the course of litigation, a court has reasoned and founded doubts about the constitutionality of a law or a legislative decree, the application of which is relevant to its decision, it shall request in writing the decision of the Tribunal Constitucional about the validity of the rule affected.




2. The Tribunal Constitucional may not admit the transaction of the request without further appeal. If the request is admitted judgment shall be passed within the maximum period of two months.



Article 101




1. The Coprinces, under the provisions of article 46.1.f), the Head of Government or a fifth of the General Council, may request an opinion about the constitutionality of international treaties prior to their ratification. The proceedings with that intent shall take priority.




2. The judgment admitting the unconstitutionality of the treaty shall prevent its ratification. In all cases the conclusion of an international treaty including stipulations contrary to the Constitution shall require the previous revision of the latter.



Article 102


A constitutional appeal against the acts of public authorities impairing fundamental rights may be lodged by:







a.
Those having been part or accessory to the previous legal proceedings referred to in article 41.2 of this Constitution.






b.
Those having a legal interest related to non-enforceable provisions or acts of the General Council.






c.
The Public Prosecution in case of violation of the fundamental right to jurisdiction.





Article 103




1. Conflicts between the constitutional organs shall arise when one of them alleges that another is illegitimately carrying out the tasks which are constitutionally under the jurisdiction of the first.




2. The Tribunal Constitucional may provisorily stay the enforcement of the rules or acts under appeal, and when appropriate, give orders for the acts which originated the conflict to be stopped.




3. The judgment shall determine and confer jurisdiction to one of the disputing parties.




4. The lodging of a conflict of jurisdiction prevents the matter from coming before the Administration of Justice.




5. The law shall regulate the cases in which a conflict of jurisdiction may arise on grounds of the non-exercise by constitutional organs of the jurisdiction to which they are entitled.



Article 104


A Qualified Law shall regulate the legal status of the members of the Tribunal Constitucional, the constitutional proceedings and the functioning of the institution.



TITLE IX. CONSTITUCIONAL REVISION



Article 105


The right to initiate the revision of the Constitution shall lie with the Coprinces jointly or a third part of the members of the General Council.



Article 106


The revision of the Constitution shall require the approval of the General Council by a majority of two-thirds of the members of the Chamber. Immediately after its approval the proposal shall be submitted to ratification in a referendum.



Article 107


Once the procedure established in article 106 has been carried out, the Coprinces shall sanction the new constitutional text for its promulgation and coming into force.



FIRST ADDITIONAL PROVISION


The General Council and the Govern have the mandate of the Constitution so that, jointly with the Coprinces, they may start negotiations with the governments of France and Spain with the purpose of signing an international three-party treaty which shall establish the framework of relations with the neighbouring States, on the basis of respect for the sovereignty, independence and territorial integrity of Andorra.



SECOND ADDITIONAL PROVISION


The post of diplomatic representation of a State in Andorra is not compatible with the holding of any other public office.



FIRST TRANSITIONAL PROVISION




1. The same General Council which has approved this Constitution shall convene an extraordinary period of sessions to approve at least the Rules of Procedure of the General Council and the qualified laws related to the electoral system, the jurisdiction and financing system of the Local Councils, the Judiciary and the Tribunal Constitucional. This period of sessions shall end on the thirty-first day of December of 1993.




2. In that period, starting on the first working day following the publication of the Constitution, the General Council may not be dissolved and shall carry out all the functions conferred to it by the Constitution.




3. On the eighth day of September of 1993, the feast day of Our Lady of Meritxell, the Syndic General shall call general elections, which shall be held in the first half of December of this year.




4. The end of this period of sessions shall imply the dissolution of the General Council and the dismissal of the Govern, which shall function ad interim until the forming of the new one, in accordance with the Constitution.



SECOND TRANSITIONAL PROVISION




1. The Qualified Law concerning the Judiciary shall envisage, on a balanced basis, the appointment of Judges and Public Prosecutors from the neighbouring States while it is not possible to do otherwise. This law, as well as the law concerning the Tribunal Constitucional shall regulate the status of nationality of Judges and Magistrates who are not Andorran.




2. The Qualified Law concerning the Judiciary shall establish the transitional system for the continuity in office of those judges who, at the moment of its promulgation, are not holders of the academic qualifications provided for in the Constitution.




3. The aforementioned Qualified Law concerning the Judiciary shall envisage the systems of conformity of the pending proceedings and causes to the judicial and procedural system provided for in this Constitution, so as to guarantee the right to jurisdiction.




4. The laws and rules valid at the moment the Tribunal Constitucional is established, may be subject to a direct constitutional appeal within a period of three months, following the taking up of office of the constitutional Magistrates. The organs entitled to lodge such an appeal shall be the ones provided for in article 99 of the Constitution.




5. In the period of the first term following the coming into effect of the Constitution, the representatives of the Coprinces in the High Court of Justice may not of necessity be Andorran nationals.



THIRD TRANSITIONAL PROVISION




1. The institutional agencies of the Coprinces, the functions and jurisdiction of which have been conferred by this Constitution to other State organs, shall be transferred to the mentioned organs. With that purpose, a technical commission shall be set up. It shall be composed of a representative of each Coprince, two of the General Council, and two of the Govern and shall prepare and address a report to the General Council for it to take the necessary steps in order to make the transfers effective within the period of time mentioned in the First Transitional Provision.




2. The same commission shall carry out the necessary arrangements to put the police services under the exclusive control of the Govern within the period of two months following the coming into effect of the Constitution.



DEROGATORY PROVISION


With the coming into effect of this Constitution all previous rules contrary to it are hereby revoked.



FINAL PROVISION


The Constitution shall come into effect immediately upon its publication in the Official Gazette of the Principality of Andorra.


And we the Coprinces, after the adoption of the Constitution by the Consell in a solemn session on the second day of February of 1993, and after its approval by the Andorran People in the referendum held on the fourteenth day of March of 1993, make it ours, ratify, sanction and enact it, and, for general cognizance, we do order its publication. Casa de la Vall, the twenty-eighth day of April of 1993

